Title: To George Washington from Captain Epaphras Bull, 26 August 1778
From: Bull, Epaphras
To: Washington, George


          
            May it Please your Excellency—
            Maroneck [N.Y.] 26th Augt 1778
          
          there has passed by this Place to the Wtward, to day 3 Sloops & one Schooner
            Loaded with Hay—& one Row Gally, 2 Brigs & one Sloop from the Eastward
            come to anchor this afternoon Just Et of Hempstead Harbour, and as far Etward as I can
            see, appears to be 8 or 10 Sail Vessels, believe shall be able to give an Acct of them
              Tomorrow.
          I have the Honour to present your Excellency with 20 or 30 wt Blackfish they are now in
            a ⟨Car⟩, shoud be glad to know when ’twil best suit to send them up, I am your
            Excellencys Most Obt Hble sert
          
            Epaps Bull
          
        